Case 5:19-cv-00185-FPS Document 1-1 Filed 05/28/19 Page 1 of 29 PagelD #: 5

Exhibit A
Case 5:19-cv-00185-FPS Document 1-1 Filed 05/28/19 Page 2 of 29 PagelID#:6- ~ _.

 

 

 

 

SUMMONS
IN THE CIRCUIT COURT OF OHIO COUNTY, WEST VIRGINIA
DIANA MEY,
Plaintiff,
Vs Civil Action No.
CASTLE LAW GROUP, PC,
A Tennessee Corporation;
JUDSON PHILLIPS, ESQ.,

an individual; and
BRUYETTE AND ASSOCIATES, LLC,
A Florida Corporation;
Defendants.

TO THE ABOVE NAMED DEFENDANT: Judson Phillips, Esq.

1113 Murfreesboro Road, # 106-418

Franklin, TN 37064

IN THE NAME OF THE STATE OF WEST VIRGINIA, you are hereby summoned and required

to serve upon plaintiff's counsel, John W. Barrett, Jonathan R. Marshall. Sharon F. Iskra, and Bailey
& Glasser, LLP, 209 Capitol Street, Charleston West Virginia, an Answer you may have to the
Complaint filed against you in the above-styled civil action, a true copy of which is herewith delivered to
you. You are required to serve your Answer to the Complaint within twenty (20) days after service of this
summons upon you and, exclusive of the date of service. If you fail to do so, judgment by default will be
taken for the relief demanded in the Complaint and you will thereafter be barred from asserting in another

action any claim you may have which may be asserted in the above-styled action.

DATED: CLERK OF COURT:

     

 

nll ire

     

Brey Ve,
eo Dig,
eae % Be, CS
2 “S ae ‘ wy a a
PC fy yl Eh SO e
id hn ts “2%
: i : eae
ie ee
_ 2 =
oa > fe 2
é 2 ee ae f&3
yo Vevesaeaet®ty 2
: Cone

ing eT OF OFS
Case 5:19-cv-00185-FPS Document 1-1 Filed 05/28/19 Page 3 of 29 PagelD #: 7

 

 

 

SUMMONS
IN THE CIRCUIT COURT OF OHIO COUNTY, WEST VIRGINIA
DIANA MEY,
Plaintiff,
ve Civil Action Ne. L j ~ c gl
CASTLE LAW GROUP, PC, Guage Décor

A Tennessee Corporation;

JUDSON PHILLIPS, ESQ.,

an individual; and

BRUYETTE AND ASSOCIATES, LLC,
A Flerida Corporation;

Defendants.
TO THE ABOVE NAMED DEFENDANT: Bruyette & Associates LLC

6607 A Hiddenwalk Drive # 39
Winterpark, FL 32792

 

IN THE NAME OF THE STATE OF WEST VIRGINIA, you are hereby summoned and required

to serve upon plaintiff's counsel, John W. Barrett, Jonathan R. Marshall. Sharon F. Iskra, and Bailey

& Glasser, LLP, 209 Capitol Street, Charleston West Virginia, an Answer you may have to the

Complaint filed against you in the above-styled civil action, a true copy of which is herewith delivered to

you, You are required to serve your Answer to the Complaint within twenty (20) days after service of this

summons upon you and, exclusive of the date of service. If you fail to do so, judgment by default will be

taken for the relief demanded in the Complaint and you will thereafter be barred from asserting in another

action any claim you may have which may be asserted in the above-styled action.

DATED: CLERK OF COURT:

Gursay 24, 4014

 

 
_Case 5:19-cv-00185-FPS Document 1-1 Filed 05/28/19 Page 4 of 29 PagelD #: 8

 

 

 

SUMMONS
IN THE CIRCUIT COURT OF OHIO COUNTY, WEST VIRGINIA
DIANA MEY,
Plaintiff,
Ve Civil Action Ne. | g ~ é 7 4/ .
op pid = Ole rans,
CASTLE LAW GROUP, PC, , ¢ :

A Tennessee Corporation;
JUDSON PHILLIPS, ESQ.,
an individual; and
BRUYETTE AND ASSOCIATES, LLC,
A Florida Corporation;
Defendants.
TO THE ABOVE NAMED DEFENDANT: Castle Law Group, PC
2 International Plaza # 900
Nashville TN 37217
IN THE NAME OF THE STATE OF WEST VIRGINIA, you are hereby summoned and required
to serve upon plaintiff's counsel, John W. Barrett, Jonathan R. Marshall. Sharon F. Iskra, and Bailey
& Glasser, LLP, 209 Capitol Street, Charleston West Virginia, an Answer you may have to the
Complaint filed against you in the above-styled civil action, a true copy of which is herewith delivered to
you. You are required to serve your Answer to the Complaint within twenty (20) days after service of this
summons upon you and, exclusive of the date of service. If you fail to do so, judgment by default will be
taken for the relief demanded in the Complaint and you will thereafter be barred from asserting in another

action any claim you may have which may be asserted in the above-styled action.

DATED: CLERK OF COURT:

  
  

   

 

aa iBeey
aoe
Seg W .

 
Case 5:19-cv-00185-FPS Document 1-1 Filed 05/28/19 Page 5 of 29 PagelD #: 9

IN THE CIRCUIT COURT OF OHIO COUNTY, WEST VIRGINIA

DIANA MEY,
Plaintiff,

e . On ?

Ve Civil Action No, | C @ -2.|
Udoe Qoe

CASTLE LAW GROUP, PC, 4 os

A Tennessee Corporation;

JUDSON PHILLIPS, ESQ.,

an individual; and
BRUYETTE AND ASSOCIATES, LLC,
A Florida Corporation;

 

Defendants.
COMPLAINT
PARTIES
1. The Plaintiff, Diana Mey, is a resident and citizen of Ohio County, West Virginia.
2. Defendant, Castle Law Group, PC, is a Tennessee corporation transacting
business in the State of West Virginia.
3. Defendant, Judson Phillips, Esq., is a resident and citizen of Tennessee.
4, Bruyette and Associates, LLC, is a Florida corporation transacting business in the
State of West Virginia.
JURISDICTION AND VENUE
5. Venue is proper in this Court pursuant to W.Va. Code § 56-1-1 because the acts

complained of herein transpired in Ohio County, West Virginia where Defendants transacted
business.
6. Jurisdiction is proper in this Court pursuant to W.Va. Code § 51-2-2, as the amount

in controversy exceeds $2,500.00.
Case 5:19-cv-00185-FPS Document 1-1 Filed 05/28/19 Page 6 of 29 PagelID #: 10

FACTS

 

7. Phone agents of Defendants, or agents acting on their behalves and for their benefit,
make calls to consumers using auto-dialers, pre-recorded messages, and live agents in order to sell
debt relief through lower interest rates on credit cards. In so doing, Defendants make a profit.

8, Upon information and belief, Defendant Castle Law Group PC (“Castle Law”) has
been known as or has done business under the name Tristar Consumer Law, PC, or is the successor
to that entity, as will be uncovered through discovery.

9. Upon information and belief, Defendant Bruyette and Associates, LLC was a lead
call generator for Tristar Consumer Law, PC, now known as Defendant Castle Law.

10, Upon information and belief, Defendant Castle Law and/or Judson Phillips, Esq.
frequently change corporate affiliations and create sham entities to avoid liability for telemarketing
infractions such as those alleged herein; and may variously have operated as Tristar Consumer
Law, Tristar Consumer Group, Tristar Consumer Consultants, Tristar Consumer Law PC, and
possibly other names.

11. Defendant Judson Phillips, Esq. is the principal of Defendant Castle Law, and upon
information and belief is affiliated with other defendants herein named.

12. Plaintiff has never given any of Defendants or their agents express written consent
to call her, nor does she have an established business relationship with any of them.

13. Between the dates of March 6, 2018 and June 25, 2018, Defendants and/or their
agents transmitted approximately 25 calls to Ms. Mey’s wireless phones to try to sell their goods

or services,
Case 5:19-cv-00185-FPS Document 1-1 Filed 05/28/19 Page 7 of 29 PagelD #: 11

14, During these calls, agents represented that they were affiliated with Defendants
herein, Tristar Consumer Law, Tristar Consumer Group and Bruyette & Associates, as well as
other entities believed to be affiliated with Defendants as stated above.

15. ‘Plaintiff's wireless numbers have been registered on the federal Do Not Call List
for over a decade.

16. On March 6, 2018, Defendants’ agent, “Tom Garden”, called Plaintiff and stated
that due to her excellent credit card payment history, she was preapproved to have the interest rate
lowered on her credit card account. “Tom Garden” represented that he was from Tristar Consumer
Law.

17, When Ms. Mey asked how Mr. Garden knew her payment history, he falsely
represented that he was associated with Citicard, her credit card company.

18. Plaintiff was annoyed by this call and the misrepresentations, and sought to
conclusively identify the caller and the company by engaging in the qualification/application
process,

19. Mr, Garden took Plaintiff’s credit card number, advised Plaintiff that she was
approved for $22,282.00 in credit, and stated that his company’s fee would be $4,698.00.

20. Mr. Garden indicated that he was the qualification officer for the law firm, and that
the law firm would call her “right back.”

21. Within the hour, an agent named “Joseph” called Plaintiff and represented that he
was from Tristar Consumer Group, whom he stated was “the processing company” for Tristar

Consumer Law.
Case 5:19-cv-00185-FPS Document 1-1 Filed 05/28/19 Page 8 of 29 PagelD #: 12

22. When Plaintiff inquired as to whether Joseph’s company was associated with Mr.
Garden’s company, “Joseph” indicated that Mr. Garden had called from Bruyette & Associates
(Defendant herein), whom he said supplied leads to Tristar Consurner Group.

23. When Plaintiffasked for Bruyette & Associates’ phone number, she was transferred
to a different agent, who not only declined to give the number, but became belligerent and hung
up on Plaintiff as Plaintiff was making request for the company Do Not Call policy.

24, Within the hour, Mr. Garden called Plaintiff three more times, asking what had
happened. Mr. Garden again represented that he was calling on behalf of Tristar, “a law firm.”
Plaintiff asked that the agents stop calling her.

25. However, ona later date, Mr. Garden called again and represented that his company
was “Tristar Consumer Consultants” calling with regard to a debt validation program. Plaintiff
again asked that the agents stop calling her.

26. On May 1, 2018, Plaintiff received a prerecorded call from Defendants, As
directed, Plaintiff pressed 1 to speak to a live representative and was eventually connected with
agent “Justin Staples”. Mr. Staples said he was affiliated with “Supreme Interest Rates”, a
company purportedly within “GBD Wealth Management,” whose website was

gbdwealthmanagement.com.

 

27. Upon information and belief, Supreme Interest Rates was a lead generator for
Tristar Consumer Law, believed to be either a predecessor to Castle Law or an entity created by
either of them as a sham company and liability shield.

28. Within moments of this call, Plaintiff received emails from several banks

confirming that online applications had been submitted in her name.
Case 5:19-cv-00185-FPS Document1-1 Filed 05/28/19 Page 9 of 29 PagelD #: 13

29. During a follow up call, Mr. Staples told Plaintiff that she would receive cards from
4 banks in the mail, and that once she selected a card, Defendants would transfer her balance to
one of the cards.

30. On May 7, 2018, Plaintiff received a call from an agent “Daniel Alex” who recited
details of her call information from the May 1, 2018 call and said he was her “account and
verification officer.”

31. Over the next hour and a half on May 7, 2018, Defendants’ agents phoned Plaintiff
two more times.

32. Subsequently, on May 7, 2018, Defendants’ agent acting under the name Tristar
Consumer Law placed another call to Plaintiff and confirmed that Tristar worked with Supreme
Interest Rates who “sends them leads”. Plaintiff made a request for the Do Not Call policy, and
asked that the agents not call her again. The agent hung up on Plaintiff.

33. Twenty minutes later on May 7, 2018, Daniel Alex called to ask what went wrong
during her call with Tristar. Plaintiff said she wanted to know the name of his company. When
Mr. Alex continued to insisted he was with card services, Plaintiff hung up.

34. Approximately 10-15 minutes later, Mr. Alex called back in retaliation for
Plaintiff's termination of the prior call. Plaintiff said “hello”, but Mr. Alex sat in silence, eventually
hanging up on Plaintiff.

35. Two minutes later, Mr, Alex called Plaintiff again, and repeated his silence as
before, eventually hanging up on Plaintiff. |

36. On May 15, 2018, an agent “Breanna” with Supreme Interest Rates called Plaintiff
and attempted to sell similar goods and services, specifically referring to Plaintiff's previous calls

with Justin Staples.
Case 5:19-cv-00185-FPS Document1-1 Filed 05/28/19 Page 10 of 29 PagelID #: 14

37. Plaintiff declined to give her information and asked for additional information

concerning the calling company. “Breanna” or her supervisor then sent an ernail from lexmare.com

    

and said they were affiliated with the international UK company found at

bdwealthmanvement.com.

 

38,  Breanna’s supervisor, “Christian”, then phoned Plaintiff and represented he was
with Discount Rates. When Plaintiff stated that she thought the company was Supreme Interest
Rates, “Christian” said he was in the “discount rate department”. Plaintiff asked that the agents
not call her again and that they send her a copy of the Do Not Call policy.

39. The fraud department of Plaintiff's credit card company called to alert her that
within minutes of Breanna’s call, someone tried to access Plaintiffs account. Plaintiff cancelled
her card in order to protect the account.

40, On June 25, 2018, agents from Bruyette & Associates emailed Plaintiff “New
Client Documents” for “Unsecured Debt Validation” through TriStar Consumer Law, PC, and
requested her signature on same. These included an Engagement Agreement between Plaintiff and
TriStar Consumer Law PC, and a credit card authorization form purporting to pay $2,083.00 to
TriStar for services.

4}. During the course of these and other calls, Plaintiff asked Defendants/their agents
on at least nine separate occasions to stop calling her.

42. Plaintiff requested Defendants’ Do Not Call policy on multiple separate calls, to no
avail.

43, Throughout these calls, Defendants and/or their agents variously represented that
they were affiliated with Citicard, Supreme Interest Rates of America, Tristar Consumer Law,

Tristar Consumer Law, PC, Tristar Consumer Group, Bruyette & Associates, GBD Wealth
Case 5:19-cv-00185-FPS Document1-1 Filed 05/28/19 Page 11 of 29 PagelID #: 15

Management, lexmarc.com, card services, and Discount Rate; and on several occasions, failed to
identify their company at all.

44, These representations were confusing and misleading as to the caller’s identity.

45, Defendants placed other calls to Plaintiff during this time frame which were
autodialed and/or prerecorded.

46. Upon information and belief, the acts complained of herein were either the direct
acts of Defendants or the acts of agents authorized to act on their behalves.

47. Assuch, Defendants are directly liable as to all Counts ascribed herein.

48. In the alternative, the acts complained of herein were carried out by agents
operating for Defendants’ benefit, or with actual, implied or apparent authority of Defendants,
such that Defendants are vicariously liable as to all Counts ascribed herein.

49. In the alternative, Defendants ratified or accepted the benefits of the acts of their
agents as described herein, and are therefore jointly and severally liable as to all Counts ascribed
herein.

COUNT I VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT
(TCP A”)

50. The preceding paragraphs are incorporated by reference herein as if set forth in
their entirety,

51. Defendants violated the TCPA, either directly or through the actions of others, by
initiating calls to Plaintiff's cellular telephone line using an automatic telephone dialing system.
See 47 U.S.C. § 227(b)(1)(A).

52. Defendants violated the TCPA, either directly or through the actions of others, by

initiating calls to Plaintiff's residential line using an artificial or prerecorded voice. See 47

U.S.C. § 227(b)(1\B).
Case 5:19-cv-00185-FPS Document1-1 Filed 05/28/19 Page 12 of 29 PagelD #: 16

53. Defendants violated the TCPA, either directly or through the actions of others, by
initiating more than one telephone call to Plaintiff in a twelve-month period while her number
was on the National Do Not Call registry. See 47 U.S.C, § 227(c).

54. Defendants violated the TCPA, either directly or through the actions of others, by
failing to clearly identify themselves during their calls with Plaintiff. See 47 C.F.R. § 64.1200
(d) (4).

55. Defendants violated the TCPA, either directly or through the actions of others, by
failing to produce their Do Not Call policies when requested by Plaintiff. See 47 C.F.R. §
64.1200 (d) (1).

56. Each of Defendants’ actions, or those of agents operating on their behalves, were
done willfully or knowingly.

WHEREFORE, Plaintiff demands from Defendants injunctive relief, statutory penalties
and damages as provided by law in the amount of $1,500 per violation, prejudgment and
postjudgment interest, costs, attorney’s fees, and whatever further relief the Court deems
appropriate.

PLAINTIFF DEMANDS A TRIAL BY JURY ON ALL ISSUES SO TRIABLE.

 
  

COUNT IL VIOLATIONS OF THE WEST VIRGINIA CONSUMER
CREDIT AND PROTECTION ACT (WVCCPA”)

57. The preceding paragraphs are incorporated by reference herein as if set forth in
their entirety.

58. Defendants and/or their agents are telemarketers as defined by W.Va. Code §
46A-6F-113.

59. Plaintiff, Diana Mey, is a consumer or purchaser as defined by W.Va. Code §

46A-6F-103,
Case 5:19-cv-00185-FPS Document1-1 Filed 05/28/19 Page 13 of 29 PagelD #: 17

60. Defendants and/or their telemarketing agents sought to sell consumer goods or
services to Plaintiff as defined by W.Va. Code § 46A-6F-104, § 46A-1-102 (47)(c).

61. Defendants and/or their agents phoned Ms. Mey with the purpose of making
telemarketing solicitations as defined by W.Va. Code § 46A-6F-112.

62. Defendants’ and/or their agents’ conduct as described above was unfair or
deceptive and was likely to create confusion or misunderstanding to any reasonable consumer as
proscribed by W.Va. Code § 46A-6F-501(a)(5), and did create such confusion and
misunderstanding by Plaintiff.

63. This conduct constitutes unfair methods of competition and unfair or deceptive
acts or practices by telemarketers in violation of W.Va. Code § 46A-6F-501(a)(8), § 46A-6-
102(f) and § 46A4-6-104, and Defendants are liable for each infraction.

64. Accordingly, Plaintiff is entitled to the penalties set forth in W.Va. Code § 46A-
6F-302 in an amount determined by the court of not less than one hundred dollars nor more than
three thousand dollars per violation of these provisions.

65. Additionally, Defendants committed abusive acts or practices as defined by
W.Va. Code §46A-6F-601(a)(1) because their agents threatened or intimidated Plaintiff with
their serial retaliatory calls, rude calls, and hang ups.

66. Defendants committed abusive acts or practices as defined by W.Va. Code §46A-
6F-601(a)(2) because their agents engaged Plaintiff repeatedly or continuously with behavior a
reasonable person would deem to be annoying, abusive, or harassing.

67. Defendants committed abusive acts or practices as defined by W.Va. Code §46A-
6F-601(a)(3) because their agents initiated outbound telephone calls to Plaintiff when Plaintiff

previously stated that she did not wish to receive outbound calls from them or on their behalves,
Case 5:19-cv-00185-FPS Document1-1 Filed 05/28/19 Page 14 of 29 PagelD #: 18

68. Defendants committed abusive acts or practices as defined by W.Va. Code §46A-
6F-601(a)(5) because their agents engaged in other conduct which would be considered abusive
to any reasonable consumer.

69. Each of Defendants’ actions, or those of agents operating on their behalves, were
done willfully or knowingly.

70. Accordingly, Plaintiff is entitled to relief from Defendants, jointly and severally,
as prescribed by W.Va. Code § 46A-6F-701, including actual damages and a penalty in an
amount to be determined by the court of not less than one hundred dollars and not more than
three thousand dollars per violation.

71, Plaintiffis further entitled to an adjustment for inflation on any award of damages
as provided by W.Va. Code § 46A-6F-701(e).

72. Plaintiff is entitled to, and reserves unto herself, all other remedies provided by
law according to W.Va. Code § 46A-6F-702.

WHEREFORE, Plaintiff demands from Defendants injunctive relief, statutory penalties
and damages as provided by law, compensatory and punitive damages in an amount to be
determined by a jury, prejudgment and postjudgment interest, costs, attorney’s fees, and
whatever further relief the Court deems appropriate.

PLAINTIFF DEMANDS A TRIAL BY JURY ON ALL ISSUES SO TRIABLE.

COUNT IIL: THE WEST VIRGINIA COMPUTER CRIME AND ABUSE ACT
“WV CCA x"

73. The preceding paragraphs are incorporated by reference as if set forth in their
entirety herein.
74. Plaintiff is a “person” as defined by The West Virginia Computer Crime and

Abuse Act, W.Va, Code § 61-3C-3(n) as Plaintiff is a “natural person.”

i0
Case 5:19-cv-00185-FPS Document1-1 Filed 05/28/19 Page 15 of 29 PagelD #: 19

75. Defendant Judson Phillips, Esq. is a “person” as defined by The West Virginia
Computer Crime and Abuse Act, W.Va. Code § 61-3C-3(n) as Defendant is a “natural person.”

76. Defendants Castle Law and Bruyette & Associates, LLC are each “person[s]” as
defined by W.Va. Code § 61-3C-3(m) because each is a “limited partnership, trust association or
corporation.”

77.  Incalling Plaintiff, Defendants and/or their agents used an “electronic
communication device” as defined by W.Va. Code § 61-3C-14(a) to make the calls described
herein.

78. Under the West Virginia Computer Crime and Abuse Act, W.Va. Code § 61-3C-
1(a)(1), it is unlawful for any person, with the intent to harass or abuse another person, to use a
computer, mobile phone, personal digital assistant or other electronic communication device to
contact another without disclosing his or her identity with the intent to harass or abuse.

79, Under the West Virginia Computer Crime and Abuse Act, W.Va. Code § 61-3C-
1(a)(2), it is unlawful for any person, with the intent to harass or abuse another person, to use a
computer, mobile phone, personal digital assistant or other electronic communication device to
contact a person after being requested by the person to desist from contacting them.

80. Defendants, or those acting on their behalves and for their benefit, violated each
of the above provisions by making the calls described above, separately and collectively.

81. | Each of Defendants’ actions, or those of agents operating on their behalves, were
done willfully or knowingly.

82.  Asadirect and proximate result of Defendant’s conduct and the violation(s) of
said provisions, Plaintiff was injured in and about her person or property; has been annoyed,

inconvenienced, upset, angered and has suffered indignation and severe emotional distress.

11
Case 5:19-cv-00185-FPS Document1-1 Filed 05/28/19 Page 16 of 29 PagelID #: 20

$3. Plaintiff is entitled to civil relief for these injuries including compensatory and
punitive damages and other relief as the court deems appropriate, as articulated in W.Va. Code §
61-3C-16(a).

WHEREFORE, Plaintiff demands from Defendants injunctive relief, statutory penalties
and damages as provided by law, compensatory and punitive darnages in an amount to be
determined by a jury, prejudgment and postjudgment interest, costs, attorney’s fees, and
whatever further relief the Court deems appropriate.

PLAINTIFF DEMANDS A TRIAL BY JURY ON ALL ISSUES SO TRIABLE.

COUNT IV: INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

84, The preceding paragraphs are incorporated by reference as if set forth in their
entirety herein.

85. In threatening and intimidating Plaintiff, harassing her with serial and repeated
phone calls despite her multiple requests not to be called, hanging up on Plaintiff, and subjecting
Plaintiff to other exceedingly rude behavior, Defendants, by and through their agents, engaged in
conduct that was atrocious, intolerable, and so extreme and outrageous as to exceed the bounds
of decency.

86. Defendants, by and through their agents, acted with the intent to inflict emotional
distress, or acted recklessly when it was certain or substantially certain emotional distress would
result from their conduct.

87. The actions of Defendants, by and through their agents, caused Plaintiff to suffer

severe emotional distress.

12
Case 5:19-cv-00185-FPS Document1-1 Filed 05/28/19 Page 17 of 29 PagelD #: 21

88. The emotional distress suffered by Plaintiff as a result of Defendants’ actions
and/or those of their agents was so severe that no reasonable person could be expected to endure
it.

WHEREFORE, Plaintiff demands injunctive relief, compensatory and punitive damages
of Defendants in an amount to be determined by a jury, together with prejudgment and
postjudgment interest, costs, attorney’s fees, and whatever further relief the Court deems
appropriate.

PLAINTIFF DEMANDS A TRIAL BY JURY ON ALL ISSUES SO TRIABLE.

COUNT V: VIOLATIONS OF THE WEST VIRGINIA UNFAIR OR DECEPTIVE TRADE
PRACTICES ACT, W.VA. CODE § 46A-6-104

89. The preceding paragraphs are incorporated by reference as if set forth in their
entirety herein.
90. By the conduct described above, Defendants engaged in unfair or deceptive acts

or practices in violation of W.Va. Code § 46A-6-104.
91. Specifically, Defendants’ unfair and deceptive acts or practices included the

following as defined in W.Va. Code § 46A-6-102:

A. Passing off goods or services as those of another in violation of § 46A-6-
102(7)(A);
B. Causing likelihood of confusion or of misunderstanding as to the source,

sponsorship, approval or certification of goods or services in violation of §
46A-6-102(7)(B);

Cc. Causing likelihood of confusion or of misunderstanding as to affiliation,
connection or association with or certification by another in violation of §

46A-6-102(7)(C);

13
Case 5:19-cv-00185-FPS Document1-1 Filed 05/28/19 Page 18 of 29 PagelD #: 22

Dd. Representing that goods or services have sponsorship, approval,
characteristics, ingredients, uses, benefits or quantities that they do not
have or that a person has a sponsorship, approval, status, affiliation or
connection that he does not have in violation of § 46A-6-102(7)\(E);

E. Engaging in other conduct which similarly creates a likelihood of
confusion or misunderstanding in violation of § 46A-6-102(7)(L);

F, Using any deception, fraud, false pretense, false promise or
misrepresentation, or concealing, suppressing or omitting any material fact
with intent that others rely upon such concealment, suppression or
omission, in connection with the sale or advertisement of any goods or
services, whether or not any person has in fact been misled, deceived or
damaged thereby in violation of § 46A-6-102(7)(M);

G, In such other ways as may become apparent through further investigation
and discovery.

94.  Asadirect and proximate result of Defendants’ unlawful actions, Plaintiff
suffered actual out-of-pocket losses, including but not limited to unwanted charges to her cellular
phone.

95. Prior to filing this Complaint, Plaintiff sent Defendants notification in writing by
certified mail, return receipt requested, of these alleged violations and provided them twenty
days from receipt of such notice to make a cure offer.

WHEREFORE, Plaintiff demands injunctive relief, statutory penalties for each violation,

compensatory and punitive damages of Defendants in an amount to be determined by a jury,

14
Case 5:19-cv-00185-FPS Document1-1 Filed 05/28/19 Page 19 of 29 PagelD #: 23

together with prejudgment and postjudgment interest, costs, attorney’s fees, and whatever further
relief the Court deems appropriate.

PLAINTIFF DEMANDS A TRIAL BY JURY ON ALL ISSUES SO TRIABLE,

DIANA MEY,
By Counsel,

John W. Barrett, Esq (WV Bar #7289)
Jonathan R. Marshall, Esq. (WV Bar #10580)
Sharon F. Iskra, Esq (WV Bar # 6582)
BAILEY GLASSER, LLP

209 Capitol Street

Charleston, WV 25301

Telephone: 304-345-6555

Facsimile: 304- 342-1 1 10

 

—
mr
Case 5:19-cv-00185-FPS Document1-1 Filed 05/28/19 Page 20 of 29 PageID #: 24

IN THE CIRCUIT COURT OF OHIO COUNTY, WEST VIRGINIA

DIANA MEY,
Plaintiff,

Ve Civil Action No.

CASTLE LAW GROUP, PC,

A Tennessee Corporation;

JUDSON PHILLIPS, ESQ.,

an individual; and

BRUYETTE AND ASSOCIATES, LLC,
A Florida Corporation;

Defendants.

 

Plaintiff Diana Mey requests that Defendants Judson Phillips, Esq., Castle Law Group,
PC, and Bruyette & Associates, LLC respond to the following requests, Throughout this request,
the following instructions and definitions apply:

1, Unless otherwise states, all definitions should be taken from West Virginia Rule
of Civil Procedure 26, and if not included therein, should be responded to according to their
ordinary meaning.

2. Unless otherwise specified in a particular paragraph, the time period covered by
this request is four years prior to the filing of the Complaint in this action through the time that
the response is provided.

3, If any document requested was, but no longer is, in your possession or subject to
your control, please state: (a) the date of its disposition; (b) the manner of its disposition (e.g.,

lost, destroyed, transferred to a third party); and (c) an explanation of the circumstances
Case 5:19-cv-00185-FPS Document1-1 Filed 05/28/19 Page 21 of 29 PagelD #: 25

surrounding the disposition of the document.

4, All requests are also directed to all parent, related, affiliate and subsidiary
companies of defendant, to the greatest extent permissible under the discovery rules. Moreover,
defendant is to make transparent, best efforts to obtain materials from third parties such as
vendors, which are within their “possession, custody or control” as those terms appear in West
Virginia Rule of Civil Procedure 34.

5. "Communication" includes every manner or means of disclosure, transfer, or
exchange of information, and every disclosure, transfer or exchange of information, whether
orally or by document or whether face-to-face, by telephone, mail, personal delivery, or
otherwise.

6. “WVCCPA” means the West Virginia Consumer Credit and Protection Act,

W.Va. Code § 46A-1-101 et seq. and specifically Article 6F therein pertaining to Telemarketing.

7. To the extent any paragraph is objected to, please set forth all reasons for your
objection.
8. If you prefer, you may provide legible copies of document that reflect all

markings, notations, and highlighting on the originals.

9, The singular includes the plural number, and vice versa. The masculine includes
the feminine and neuter genders. The past tense includes the present tense where the clear
theaning is not distorted by change of tense.

10. To the extent that any document cannot be furnished, such documents as are
available shall be supplied, together with a description of the docurnents not furnished and the
reason for not furnishing them.

11. "And" and "or" shall be interpreted to mean "and/or," so that said terms are given
Case 5:19-cv-00185-FPS Document1-1 Filed 05/28/19 Page 22 of 29 PagelD #: 26

their broadest possible meaning.

12. “Plaintiffs numbers” or “calls to Plaintiff” shall include specifically calls to (304)

281-9200, (304) 242-7346, (304) 280-1607, and (304) 905-4842.

 

Request No. 1: All documents that relate to Plaintiff, Plaintiff’s numbers, and/or
calls to Plaintiff, including but not limited to call logs, call records, transcripts, recordings,

emails, texts, applications, data compilations, and/or correspondence.

Request No. 2: All documents sent to or received from the FTC, any State
Attorney General, or other government or regulatory entity, relating to allegations of unlawful
phone calls or telemarketing by you or those acting on your behalf or for your benefit, including

but not limited to letters, citations, cease and desist orders, penalties, or reprimands of any kind.

Response:

Request No. 3: All complaints and documents relating to complaints (formal or
informal) made to you, or to any individual or entity acting on your behalf or for your benefit,

relating to telephone calls.

Request No. 4: All documents reflecting your responses to complaints regarding

phone calls made by you or any individual or entity acting on your behalf or for your benefit.

Responses
Case 5:19-cv-00185-FPS Document1-1 Filed 05/28/19 Page 23 of 29 PagelD #: 27

Request No. 5: All docurnents reflecting investigations conducted by you
(including any internal investigations, as well as investigations of those acting on your behalf or
for your benefit) pertaining to complaints alleging violations of federal or state telemarketing

laws or regulations, including emails, texts, or any form of ESI.

Response:

Request No. 6: All legal demand letters, informal complaints, formal lawsuits, and
all documents reflecting government enforcement actions, audits or investigations brought
against you or any individual or entity acting on your behalf or for your benefit relating to

telephone calls.

Request No. 7: All documents referred to in, identified in, or relied upon to
provide part or all of the basis for your responses to any Interrogatory propounded by the
Plaintiff.

Response:

Request No. 8: All documents (including but not limited to corporate filings,
articles of organization, contracts, agreements, letters, arrangements, organizational charts, or
other writings, including correspondence) that reflect (a) your organizational structure, and (b)
the relationship among you and each of the following: Castle Law Group, PC; Bruyette and

Associates, LLC; Tristar Consumer Group; Music City Ventures; Tristar Consumer Law PC;
Case 5:19-cv-00185-FPS Document1-1 Filed 05/28/19 Page 24 of 29 PagelD #: 28

Tristar Consumer Consultants; Supreme Interest Rates; GBD Wealth Management; Discount
Rates; Supreme Interest Rates of America; lexmarc.com; card services; Discount Rate; Castle
Marketing Group, LLC; Castle Venture Group, LLC; Worthington Holdings, LLC; God Cloud,
LLC; Advisant, Inc.; Kryptobit, LLC; Instant Merchant Group, LLC; Exxogear, LLC; William
Michael Keever; Sean Austin; Kim Grace; Ashley Keever; Donald Richard Ferguson, Esq., or
any other entity or individual affiliated with or having business dealings with any defendant

herein from 2009-present.

Response:

Request No. 9: All documents relating to the equipment, software, or platform
used to make the telephone calls identified in response to Request for Production No. 1. This

includes, but is not limited to manuals, instructions, or correspondence regarding the equipment.

Response:

Request Ne. 10: All documents that identify the source(s) of telephone numbers
your company or your agents obtained for the purposes of telemarketing, and all
communications, contracts, or other documents exchanged with that source.

Response:

   

Request No. 11: All documents that support any of the affirmative defenses asserted
in your Answer. This includes, but is not limited to, any assertion that the recipients of your

telephone calls provided their prior express consent to receive such calls.

Response:
Case 5:19-cv-00185-FPS Document1-1 Filed 05/28/19 Page 25 of 29 PagelD #: 29

Request No. 12: All insurance policies that could possibly afford any coverage with
respect to the matters complained of in this case together with all correspondence discussing,

accepting or declining coverage or reserving rights with respect thereto.

Response:

Request No. 13: All documents received from third parties that relate to this case,
without regard to time. Responsive materials would include, for example, responses to
subpoenas.

RESPOUEE:

Request No. 14: A copy of your Do Not Call policy and procedures in effect at the
time of the calls alleged herein, any other documents reflective of training, enforcement, or
disciplinary action relating to violations thereof, and all documents evidencing your efforts to
comply with federal and state telemarketing laws.

Response:

Request No. 16: All contracts, agreements, correspondence or other docurnents
exchanged between you (including your agents or affiliates) and other entities (including but not
limited to credit card companies) relating to the telemarketing or sale of debt relief, lower

interest rates or credit card services.

Response:

6
Case 5:19-cv-00185-FPS Document1-1 Filed 05/28/19 Page 26 of 29 PagelID #: 30

Request No. 17: All contracts, agreements and other documents evidencing the

relationships between you and any person(s) or entities making calls to consumers on your

behalf.

 

Request No. 21: Complete personnel files of each person who called plaintiff at any

of the numbers listed in instructions above.

Response:

Request Ne. 22: A copy of your document retention policy(ies) in effect from

March 2018-present.

 

 

Interrogatory No. 1: Provide the following information related to any of the telephone
calls to Ms. Mey at any of the numbers listed herein:

a. Identification of the person who called and the organization or entity with which
he/she was affiliated;

b. Identification of the equipment, third party, and/or software used to make the call
(e.g., Avatar, ytel, Five9, Guaranteed Contacts, Aspect, Avaya), and the location
of the call origination/dialer;

c. The source(s) from which you obtained each telephone number, including the
nature of your relationship with each source;

d. Any writing that shows Ms. Mey’s permission or consent to receive calls.

Answer:
Case 5:19-cv-00185-FPS Document1-1 Filed 05/28/19 Page 27 of 29 PagelD #: 31

Interrogatory No. 2: Please identify (by name, address, company name, telephone
number and all other contact information in your possession, custody or control) the individual
or entity that physically dialed calls to the Plaintiff's numbers (as defined in instructions above)
and fully identify their job responsibilities.

Answer:

Interrogatory No. 3: Please identify the person or persons responsible for receiving,
maintaining, investigating, and responding to complaints relating to any alleged state or federal
telemarketing violations or complaints.

Answer:

Interrogatory No. 6: If any of your responses to any of the below Requests for
Admission is anything other than an unqualified “admitted” response, please explain the basis for
your answer.

Bswer:

 

Request No. 1: Admit that you placed telephone calls to the Plaintiff at any of the
numbers listed in instructions above on each of the following dates: 3/6/2018, 4/4/2018,

5/1/2018, 5/7/2018, 5/15/2018, and 6/25/2018.

Answer:
Case 5:19-cv-00185-FPS Document1-1 Filed 05/28/19 Page 28 of 29 PagelID #: 32

Request No. 2: Admit that each of the calls to the Plaintiff listed above were authorized
by you.

Answer:

Request No. 3: Admit that you have no written consent from the Plaintiff to place
telemarketing calls to her.

Answer

DIANA MEY,

By Counsel,

 

John W, Barrett, Esq (WV Bar #7289)
Jonathan R. Marshall, Esg. (WV Bar #10580)
Sharon F, Iskra, Esq (WV Bar # 6582)
BAILEY GLASSER, LLP

209 Capitol Street
Charleston, WV 25301
Telephone: 304-345-6555
Facsimile: 304-342-1110

     

 

9
Case 5:19-cv-00185-FPS Document1-1 Filed 05/28/19 Page 29 of 29 PagelD #: 33

IN THE CIRCUIT COURT OF OHIO COUNTY, WEST VIRGINIA

DIANA MEY,
Plaintiff,

Ve Civil Action No.

CASTLE LAW GROUP, PC,

A Tennessee Corporation;

JUDSON PHILLIPS, ESQ.,

an individual; and

BRUYETTE AND ASSOCIATES, LLC,
A Florida Corporation;

Defendants.

CERTIFICATE OF SERVICE

The undersigned does hereby certify that a true and accurate copy of Plaintiff’s First Set
of Interrogatories, Requests for Production of Documents, and Requests for Admission to
Defendants, Judson Phillips, Esq., Castle Law Group, PC, and Bruyette & Asseciates, LLC
was served with the Complaint as indicated below:

John W. Barrett, Esq (WV Bar #7289)
Jonathan R. Marshall, Esq. (WV Bar #10580)
Sharon F. Iskra, Esq (WV Bar # 6582)
BAILEY GLASSER, LLP

209 Capitol Street

Charleston, WV 25301

Telephone: 304-345-6555

Facsimile: 304-342-1110

    

10
